Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In claim 1, the language “non-structural” is unclear in describing the golf tee.  It appears that any elongated golf tee would inherently be structural and thus, it is unclear how the instant golf tee can be termed “non-structural”.  It is noted that this limitation appears throughout the instant specification (i.e., pages 12 and 13), however, the specification does not clearly define this limitation and how the golf tee can be described as being “non-structural”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, the language “optional assistance of a golf ball” is indefinite as it is unclear if this relationship between the golf ball and the insertion tool is being positively claimed.  In claim 1, line 12, the language “it” is unclear and should be replaced with the language to which it is referring.  
Claims 6, 10, 11, 17 and 18 are indefinite as they recite Markush groupings, however, they are not a closed group of alternatives.  Note MPEP 2173.05(h) and 2117.   Because the grouping requires a material selected from an open list of alternatives, the claim is rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.   Note also MPEP 2111.03(II) stating that “A claim element defined by selection from a group of alternatives (a Markush grouping; see MPEP § 2117 and § 2173.05(h)) requires selection from a closed group ‘consisting of’ (rather than ‘comprising’ or ‘including’) the alternative members.” Abbott Labs. v. Baxter Pharmaceutical Products Inc., 334 F.3d 1274, 1280, 67 USPQ2d 1191, 1196-97 (Fed. Cir. 2003).  Further, in claim 6, the language “or other materials known by those of skill in the art” is indefinite in providing other materials for forming the golf tee.  
In claim 8, the language “may” is indefinite as it is unclear if the insertion markings are being positively claimed.  
In claim 9, the language “can” is indefinite as it is unclear if the nesting of the tees is being positively claimed.  
In claim 16, it is unclear how the device is not hollow when claim 13 positively defines the device as being hollow.    
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6-9, 13, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liccardello (3,633,919).  Regarding claim 1, Liccardello discloses a golf tee system comprising an elongated, hollow golf tee having a hollow ball support end (12) and a non-hollow pointed golf tee end (16).  Note Figure 1.  Liccardello also provides an insertion tool (14) comprising a structural insertion portion (21).  Note Figures 1 and 5 showing the insertion tool inserted into the hollow ball support end of the golf tee to insert the tee into the ground.  The end of the insertion tool (14) is inherently capable of having the optional assistance of a golf ball thereon.  Note Figure 7 showing the insertion tool pulled out of the golf tee such that a golf ball (G) may be placed thereon.  Note Figure 7 also showing the flexing of the upper portion of the golf tee.  Thus, Liccardello teaches that the upper portion of the golf tee is capable of use without shattering or breaking.  
Regarding claim 3, note Figure 1 showing the golf tee with a hollow center section that receives the insertion tool.  Note column 1, lines 37-47 stating that the pointed end of the golf tee is made from metal and the insertion tool (14) is made from metal.  Thus, Liccardello teaches a rigid golf tee system when the insertion tool tip is inserted into the hollow center section.  
Regarding claim 4, note Figure 1 showing the outer profile of the tool approximately matching that of the inner profile of the golf tee.  Note Figure 5 showing the insertion tool nested inside the golf tee for inserting the golf tee into the ground.  
Regarding claim 6, note column 1, lines 30-41 stating that the flexible stem means (12) is made from rubber and the turf-inserting part (16) is made from metal.  
Regarding claim 7, the insertion tool is shown as being structural.  
Regarding claim 8, it is noted that this claim uses the language “may” and thus, does not positively define the insertion depth line markings on the insertion tool.  Thus, the tool of Liccardello meets the claim limitations even though it does not provide the depth line markings.  
Regarding claim 9, attention is directed to Figure 1 showing the pointed end (16) of the golf tee.  This pointed end is inherently capable of being inserted into the hollow end of the golf tee and thus, the golf tees of Liccardello can be nested inside each other for ease of shipment.  
Regarding claim 13, note the rejections of claims 1 and 4 as these claims recite similar claim limitations.  The golf tee system of Liccardello teaches the insertion tool that is removably housed in the hollow golf tee and provides the necessary structural support for inserting the hollow golf tee into the ground surface.  The insertion tip (16) of the hollow golf tee is used to penetrate the ground surface by applying a downward force on the structural insertion tool (14) until the hollow golf tee is inserted into the ground surface to a desired depth.  Note Figure 5.  
Regarding claim 15, note column 1,lines 44-46 of Liccardello stating that the insertion tool is made from metal and intended to insert the hollow golf tee into the ground.  Thus, the insertion tool has internal or external rigidity for the hollow golf tee.  
Regarding claim 16, insofar as this claim may be understood, Liccardello anticipates the claim language by providing a portion of the golf tee that is not hollow.  Note Figure 1 showing the pointed insertion tip (16) not hollow.  
Regarding claim 17, the hollow golf tee of Liccardello defines a hollow tube (12).  
Regarding claim 18, note column 1, lines 37-47 stating that the pointed end (16) of the golf tee is made from metal, the flexible stem (12) is made from rubber and the insertion tool (14) is made from metal.
Claims 1, 3, 4, 7-9, 13, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Natoli (EP 1072291).  Regarding claim 1, Natoli discloses a golf tee system comprising an elongated, hollow golf tee having a hollow ball support end (2) and a non-hollow pointed golf tee end (1).  Note Figure 1.  Natoli also provides an insertion tool (5, 6) comprising a structural insertion portion (5).  Note Figures 1 and 2 showing the insertion tool inserted into the hollow ball support end of the golf tee to insert the tee into the ground.  The end of the insertion tool (5, 6) is inherently capable of having the optional assistance of a golf ball thereon.  Note Figure 1 showing the insertion tool pulled out of the golf tee such that a golf ball (4) may be placed thereon.  Note the Abstract disclosing an elastic upper portion (2).  Thus, Natoli teaches that the upper portion of the golf tee is capable of use without shattering or breaking.  
Regarding claim 3, note Figure 2 showing the golf tee with a hollow center section that receives the insertion tool.  Note the Abstract defining a rigid lower portion (1).  Thus, Natoli teaches a rigid golf tee system when the insertion tool tip is inserted into the hollow center section.  
Regarding claim 4, note Figure 2 showing the outer profile of the tool approximately matching that of the inner profile of the golf tee.  Note Figure 2 showing the insertion tool nested inside the golf tee for inserting the golf tee into the ground.  
Regarding claim 7, the insertion tool is shown as being structural.  
Regarding claim 8, it is noted that this claim uses the language “may” and thus, does not positively define the insertion depth line markings on the insertion tool.  Thus, the tool of Natoli meets the claim limitations even though it does not provide the depth line markings.  
Regarding claim 9, attention is directed to Figure 1 showing the pointed end (1) of the golf tee.  This pointed end is inherently capable of being inserted into the hollow end of the golf tee and thus, the golf tees of Natoli can be nested inside each other for ease of shipment.  
Regarding claim 13, note the rejections of claims 1 and 4 as these claims recite similar claim limitations.  The golf tee system of Natoli teaches the insertion tool that is removably housed in the hollow golf tee and provides the necessary structural support for inserting the hollow golf tee into the ground surface.  The insertion tip (1) of the hollow golf tee is used to penetrate the ground surface by applying a downward force on the structural insertion tool (5, 6) until the hollow golf tee is inserted into the ground surface to a desired depth.  Note Figure 2.  
Regarding claim 15, Natoli teaches that the insertion tool inserts the golf tee into the ground.  Note Figure 2.  Thus, the insertion tool has internal or external rigidity for the hollow golf tee.  
Regarding claim 16, insofar as this claim may be understood, Natoli anticipates the claim language by providing a portion of the golf tee that is not hollow.  Note Figure 1 showing the pointed insertion tip (16) not hollow.  
Regarding claim 17, the hollow golf tee of Natoli defines a hollow tube (2).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Liccardello (3,633,919) in view of Palairet (11,376,480).  Regarding claim 2, Liccardello provides a hollow golf tee but lacks the teaching for the wall thickness and height as recited.  Palairet reveals that it is known in the art of golf tees to form the tee with a length of 80.0 mm (3.15 inches) and a wall thickness of 3 mm (0.12 inch).  Note column 5, lines 11-15 and claim 3.  It would have been obvious to one of ordinary skill in the art to form the tee of Liccardello with the dimensions as taught by Palairet in order to provide a tee that conforms with USGA regulations and has sufficient thickness to support the golf ball.  It is noted that the range as taught by Palairet is close to that instantly claimed.  Note MPEP 2144.05(I) stating “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In the alternative, it would have been obvious to one of ordinary skill in the art to form the thickness of the hollow golf tee greater than that taught by Palairet in order to provide a more substantial support for the golf ball.  The particular range for the thickness is considered to be obvious given the teachings of Palairet and lacking a showing of criticality for the claimed thickness by the demonstration of a new and unexpected result obtained therefrom.    
Regarding claim 5, it is noted that forming the golf tee of Liccardello with a length less than 4.0 inches meets the USGA Tees rules.  
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Liccardello (3,633,919) in view of Natoli (EP 1,072,291).  Regarding claim 10, Liccardello teaches an insertion tool comprising a metal arm for inserting golf tees with a formed rounded golf ball holding top.  Note Figures 1 and 5.  However, Liccardello does not teach interchangeable tips as recited.  Natoli reveals that it is known in the art of hollow golf tees (1, 2, 3) having an insertion tool (5, 6) to provide the insertion tool with a removeable tip (7).  Note Figures 3 and 4.  Natoli shows the removable tip for making a hole in the ground to facilitate insertion of the golf tee.  It would have been obvious to one of ordinary skill in the art to provide the insertion tool of Liccardello with interchangeable tips in order to provide a tip that would facilitate insertion of the tee into the ground and also a tip that conforms to the hollow portion of the golf tee.  
Regarding claim 11, note column 1, lines 44-46 of Liccardello teaching a metal insertion tool.  	
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Liccardello (3,633,919) in view of Kelley (US 2014/0031146).  Regarding claim 14, Liccardello lacks the teaching for the golf tee to include insertion marks thereon.  Kelley reveals that it is known in the art of golf tees to provide insertion marks on the shaft of the tee in order to indicate insertion depth into the ground.  Note Figure 1 and Abstract of Kelley.  It would have been obvious to one of ordinary skill in the art to provide the golf tee of Liccardello with the insertion marks of Kelley in order to indicate to a user the insertion depth of the golf tee.  
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Natoli (EP 1072291) in view of Palairet (11,376,480).  Regarding claim 2, Natoli provides a hollow golf tee but lacks the teaching for the wall thickness and height as recited.  Palairet reveals that it is known in the art of golf tees to form the tee with a length of 80.0 mm (3.15 inches) and a wall thickness of 3 mm (0.12 inch).  Note column 5, lines 11-15 and claim 3.  It would have been obvious to one of ordinary skill in the art to form the tee of Natoli with the dimensions as taught by Palairet in order to provide a tee that conforms with USGA regulations and has sufficient thickness to support the golf ball.  It is noted that the range as taught by Palairet is close to that instantly claimed.  Note MPEP 2144.05(I) stating “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In the alternative, it would have been obvious to one of ordinary skill in the art to form the thickness greater than that of Palairet in order to provide a more substantial support for the golf ball.  The particular range for the thickness is considered to be obvious given the teachings of Palairet and lacking a showing of criticality for the particular range by the demonstration of a new and unexpected result obtained therefrom.  
Regarding claim 5, it is noted that forming the golf tee of Natoli with a length less than 4.0 inches meets the USGA Tees rules.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Natoli (EP 1,072,291).  Regarding claim 10, Natoli reveals that it is known in the art of hollow golf tees (1, 2, 3) having an insertion tool (5, 6) to provide the insertion tool with a removeable tip (7).  Note Figures 3 and 4.  Natoli shows the removable tip for making a hole in the ground to facilitate insertion of the golf tee.  It would have been obvious to one of ordinary skill in the art to provide the insertion tool of Natoli with interchangeable tips in order to provide a tip that would facilitate insertion of the tee into the ground and also a tip that conforms to the hollow portion of the golf tee.  It would have been obvious to one of ordinary skill in the art to form the insertion tool from a rigid material in order to facilitate insertion into the ground.  
Claims 6, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Natoli (EP 1,072,291) in view of Liccardello (3,633,919). Regarding claim 6, Natoli lacks the teaching for the golf tee to comprise a material as recited.  Liccardello teaches that it is known in the art of golf tees to form the flexible stem (12) from rubber and the turf-inserting part (16) from metal.  Note column 1, lines 30-41.  It would have been obvious to one of ordinary skill in the art to form the tee of Natoli with a metal turf-inserting part and a rubber flexible stem in order to take advantage of those material’s well known physical characteristics.  
Regarding claim 11, Natoli lacks the teaching for the insertion tool to be from the materials as recited.  Liccardello teaches that it is known in the art of golf tees having an insertion tool to form the insertion tool from metal.  Note column 1, lines 44-46 of Liccardello.  It would have been obvious to one of ordinary skill in the art to form the insertion tool of Natoli from metal in order to take advantage of that material’s well known physical characteristics.    
Regarding claim 18, the combination of Natoli in view of Liccardello teaches a pointed end of the golf tee made from metal, a flexible stem made from rubber and an insertion tool made from metal.
Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Natoli (EP 1,072,291) in view of Kelley (US 2014/0031146).  Regarding claim 8, Natoli teaches an insertion tool that is inserted into the ground but lacks the teaching for the insertion depth line markings on the insertion tool.  Note Figure 2 of Natoli.  Kelley reveals that it is known in the art of golf to provide insertion marks on the element intended to be inserted into the ground in order to indicate insertion depth.  Note Figure 1 and Abstract of Kelley.  It would have been obvious to one of ordinary skill in the art to provide the golf tool of Natoli with the insertion marks of Kelley in order to indicate to a user the insertion depth of the golf tool.  
Regarding claim 14, Natoli lacks the teaching for the golf tee to include insertion marks thereon.  Kelley reveals that it is known in the art of golf tees to provide insertion marks to indicate insertion depth into the ground.  Note Figure 1 and Abstract of Kelley.  It would have been obvious to one of ordinary skill in the art to provide the golf tee of Natoli with the insertion marks of Kelley in order to indicate to a user the insertion depth of the golf tee.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/Primary Examiner, Art Unit 3711